Citation Nr: 1214324	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-34 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to August 1977.  Further, the record reflects he had additional service with the Army National Guard.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from April 2006 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  

This case has previously come before the Board.  In February 2011, the matter was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The case has been returned to the Board for further appellate review.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  The Veteran contends that he was exposed to herbicides while serving aboard the U.S.S. Coral Sea close to the shore of the Republic of Vietnam.  He reports that he came in contact with the evaporators of the ship and the raw seawater that was processed for drinking water and piped into the boilers of the ship.  He contends that the evaporators that processed the seawater retained large amounts of dioxin from the herbicides filtered out.  The Veteran indicated that he was first assigned to clean the bilges of the ship and that the refuse water in the bilges was contaminated with everything from fuel oil to herbicides.  He indicated that he had to clean tanks aboard the ship that were coated with sludge that he reports were contaminated with herbicides.  In addition, the Veteran reported that when he was stationed in Gulfport, Mississippi, he came into contact with runoff that he indicated was contaminated with herbicides.  

As noted in the Board's February 2011 remand, at the hearing before the undersigned Veterans Law Judge, the Veteran testified that he receives current pertinent treatment from a private physician.  Thereafter, in February 2011, the Veteran submitted Authorization and Consent to Release Information forms (VA Form 21-4142) in regard to the private treatment.  It does not appear that a request for the identified private records has been made.  

In addition, the Veteran was afforded a VA examination for an opinion as to whether his diabetes mellitus, type II, is related to any exposure to herbicides.  The VA examiner stated that the Veteran was diagnosed with diabetes during Reserve service in 2000, and that there was no evidence to support the Veteran's assertion of exposure to Agent Orange during any active duty at Gulfport, Mississippi.  The Board notes that an opinion in regard to his assertion of exposure to Agent Orange during active service aboard the U.S.S. Coral Sea, however, was not provided.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.  

In an October 2006 VA outpatient treatment record from the Grand Rapids, Michigan, Outpatient Clinic, a VA physician (H.A.) opined that the Veteran's diabetes mellitus related was at least as likely as not related to Agent Orange exposure.  That same VA physician also stated that the Veteran's diabetes mellitus was at least as likely as not related to his in-service asbestos exposure.

In this regard, in a September 2007 rating decision that granted service connection for chronic obstructive pulmonary disease (COPD) and pulmonary fibrosis, the RO acknowledged the Veteran's in-service asbestos exposure.  Although he has not asserted service connection based on his in-service asbestosis exposure, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

In regard to the Veteran's service aboard the U.S.S. Coral Sea, VA's Adjudication Procedure Manual (M21-1MR) requires that in all cases where a Veteran claims exposure to herbicides based solely on service aboard a ship operating on the offshore waters, a copy of the U.S. Army and Joint Services Records Research Center's (JSSRC's) memorandum shown in M21-1MR, Part IV, subpart ii, 2.C.10.m be placed in the Veteran's claim folder.  A copy of the memorandum has not been associated with the claims folder.  

The Board notes that effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans.  Regardless, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In addition, the Veteran indicated he has relevant ongoing treatment at VA facilities.  Thus, the claims file should be updated to include VA treatment records compiled since February 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, in light of Vietnam Veterans of America's October 2011 written argument, the RO must associate with the claims folder and consider the "USAF Summary Report and Recommendations" (Nov. 1979) (rec'd 10/30/07).  See Thurber v. Brown, 5 Vet. App. 119 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from February 2011.  

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his diabetes mellitus, type II, during and/or since active service.  

3.  Associate with the claims file a copy of the JSSRC's memorandum shown in M21-1MR, Part IV, subpart ii, 2.C.10.m.  The Veteran and his representative should be provided with a copy of the memorandum 

4.  Associate with the claims folder and consider the "USAF Summary Report and Recommendations" (Nov. 1979) (rec'd 10/30/07)

5.  Submit a request to Compensation and Pension (C&P) Services via email, furnishing the Veteran's detailed description of exposure and requesting a review of the Department of Defense's (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged by the Veteran.  If it is determined that herbicides were used, the name of the chemical compound utilized should be obtained if possible.

6.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of diabetes mellitus, type II.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and on the examination reports dated in April 2005 and May 2011and opine as to whether it is at least as likely as not that diabetes mellitus, type II, is related to or had its onset during active service, to include during service aboard the U.S.S. Coral Sea.  

In addition, in light of the VA outpatient examiner's October 2006 medical opinion, the examiner must opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to his in-service asbestos exposure.  In offering this opinion, the examiner must acknowledge and discuss the assessment offered in October 2006 by the VA physician (H.A.).

The rationale for all opinions expressed should be provided in a legible report. 

7.  Then readjudicate the appeal.  In doing so, the RO must consider whether service connection is warranted for diabetes mellitus on the basis that it is related to in-service exposure to Agent Orange and/or asbestosis.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case, including consideration of the Veteran's additional reported exposures to herbicides in service, and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

